NUMBER 13-21-00061-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


GABRIEL MIRANDA JR., DECEASED,
MARIA FUENTES, GABRIEL MIRANDA SR.,
ALEXANDRA SUZANNE DELEON, REUBEN
ANTONIO DELEON III, AND JON HIDALGO DOE,                                    Appellants,

                                            v.

NORMA JEAN FARLEY,                                                            Appellee.


                    On appeal from the 398th District Court
                          of Hidalgo County, Texas.


                                      OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
                Opinion by Chief Justice Contreras

      In this appeal, we are asked whether a lawsuit arising from the performance of an

autopsy is a “health care liability claim” under the Texas Medical Liability Act (TMLA). By

three issues, appellants Gabriel Miranda Jr., deceased, Maria Fuentes, Gabriel Miranda
Sr., Alexandra Suzanne DeLeon, Reuben Antonio DeLeon III, and Jon Hidalgo Doe argue

that the trial court erred by dismissing their suit against appellee Norma Jean Farley for

their failure to timely file a medical expert report pursuant to the TMLA. See TEX. CIV.

PRAC. & REM. CODE ANN. § 74.351. We reverse and remand.

                                   I.     BACKGROUND

       The underlying lawsuit arose from an incident occurring on November 14, 2016,

on a school bus operated by the Harlingen Consolidated Independent School District

(Harlingen CISD). According to appellants, Gabriel Miranda Jr., a thirteen-year-old

student at Vernon Middle School, “fell, or was pushed, out of the emergency door exit” of

the bus during a field trip to Edinburg, causing his death.

       Appellants—Gabriel’s estate, his parents, and his siblings—filed their original

petition on October 31, 2017, arguing that they sustained damages “caused by (a) the

negligent and intentional actions of those responsible for [Gabriel’s] death, and (b) the

malicious and callous actions undertaken by those who have attempted to cover up the

cause of his death.” Appellants named the following as defendants: Harlingen CISD;

Harlingen CISD’s superintendent Arturo Cavazos; Vernon Middle School teachers A.J.

Ayala and Michael Carlsted; bus driver Laura Castro Ruiz; the Edinburg Police

Department (Edinburg PD); Edinburg PD Chief David White; the City of Edinburg;

Edinburg Mayor Richard Garcia; Edinburg City Manager Richard Hinojosa; Hidalgo

County; Hidalgo County Judge Ramon Garcia; the Texas Education Agency (TEA); TEA

Commissioner Michael Morath; and Farley, a forensic pathologist who performed

Gabriel’s autopsy pursuant to a contract with Hidalgo County.

       Appellants’ petition alleged in part that the defendants failed to conduct an

adequate investigation into the cause of Gabriel’s death. More specifically, the petition


                                             2
alleged the following facts:

        71.       The investigation conducted by Defendants into [Gabriel]’s Death
                  (“Defendants’ Investigation”) was to last no more than 48 hours.

        72.       Defendants’ Investigation appears to have been limited to the
                  following:

                  (a)     some photographs of the scene and the inside of Bus #118[ 1]
                          were taken;

                  (b)     some, but not all, of the witnesses were questioned;

                  (c)     some, but not all, of the students on Bus #118 and Bus #38[ 2]
                          were questioned;

                  (d)     the video taken from inside of Bus #118 (“Bus #118 Video”)
                          was purportedly reviewed;

                  (e)     after a business located near the scene reported that its
                          outside security camera might have recorded (“CCTV Clip”)
                          [Gabriel]’s Fall, Defendant Edinburg PD made a hand copy of
                          such CCTV Clip (for reasons unknown, Defendant Edinburg
                          PD did not take custody of the original digital recording of the
                          CCTV Clip);

                  (f)     a toxicology report (“Toxicology Report”) was ordered; and

                  (g)     Defendant Hidalgo County instructed its pathologist,
                          Defendant Farley, to conduct an autopsy (“Autopsy”).

        ....

        74.       Although never subsequently announced by any of the Defendants,
                  the video system on Bus #118 Video had failed. Reminiscent of the
                  infamous “18 minute gap” of the Watergate Tapes which resulted in
                  the resignation of President Richard M. Nixon, the video system on
                  Bus #118 shows a blank screen until after [Gabriel]’s Fall.

        75.       Although audio from Bus #118 was available, there is no indication
                  that the Defendants’ Investigation included more than just a cursory
                  examination.



        1   According to appellants, Gabriel was riding on Bus #118.
          2 According to appellants, Bus #38 was also carrying students from Vernon Middle School on the

field trip to Edinburg.


                                                     3
       ....

       80.    Although the Autopsy conducted by Defendants Hidalgo County and
              Farley concluded that the “manner” of [Gabriel]’s Death was suicide
              (“Autopsy Conclusion”), the Autopsy Conclusion appears to be
              nothing but a sham.

       ....

       84.    Beginning the day of [Gabriel]’s Death and continuing through the
              filing of this lawsuit, Plaintiffs have not ceased asking questions
              (“Family Investigation”).

       85.    In part, the Family Investigation has found the following:

              (a)    Witnesses saw [Gabriel] fall, not jump, from the [emergency
                     exit door];

              ....

              (h)    Defendant Edinburg PD ruled [Gabriel]’s Death a suicide even
                     before Defendant Farley reached her Autopsy Conclusion;

              (i)    in support of her Autopsy Conclusion, Defendant Farley
                     replied: (paraphrasing) that it is common for young men from
                     the Valley to commit suicide, even without ever showing prior
                     signs of depression; and

              (j)    an independent review of the Autopsy revealed that the
                     Autopsy Conclusion is not defendable.

(Emphasis in original.) Appellants raised various causes of action, and they requested

actual and exemplary damages and attorney’s fees. Farley answered the suit with a

general denial on March 23, 2018.

       In an amended petition filed on June 22, 2018, appellants named only Harlingen

CISD and Farley as defendants. As to Farley, the amended petition alleged only causes

of action of intentional infliction of emotional distress and defamation. The amended

petition contained the same factual allegations as the original petition. It added a request

for an injunction forbidding the defendants from “making any public or private

pronouncements and assertions” that Gabriel was depressed or committed suicide.


                                             4
        On July 30, 2018, Farley filed a motion to dismiss arguing that appellants failed to

file a medical expert report to support their claims within 120 days of her answer, as

required by the TMLA. See id. § 74.351(b). She argued that the TMLA applies because

the claims against her are “health care liability claims” (HCLCs) as defined in the statute.

See id. § 74.001(a)(13). Specifically, Farley contended that the claims against her “are

directly related to an alleged departure from accepted standards of the practice of

medicine, forensic medicine.” See id.

        On August 20, 2018, appellants filed a response to Farley’s motion to dismiss in

which they argued that their claims against Farley are not HCLCs. See id. Specifically,

appellants argued: (1) Farley was not a “health care provider or physician” with respect

to Gabriel because he was already deceased at the time she performed her autopsy; (2)

for the same reason, she did not provide “medical care” or “health care” to Gabriel; and

(3) they are not alleging that Farley did anything that proximately resulted in Gabriel’s

injury or death. See id.

        After a hearing, the trial court granted Farley’s motion to dismiss by order dated

August 21, 2018. 3 Appellants attempted to appeal the trial court’s interlocutory ruling, but

we dismissed the appeal for lack of jurisdiction because the judgment was not final and

there was no statutory authorization for an interlocutory appeal. Miranda v. Farley, No.13-

18-00645-CV, 2019 WL 1716839, at *1 (Tex. App.—Corpus Christi–Edinburg Apr. 18,

2019, no pet.) (mem. op.). Subsequently, appellants’ claims against Farley were severed



        3 The order states: “[It is] ORDERED, ADJUDGED, AND DECREED that Defendant, NORMA JEAN
FARLEY, M.D.’s Motion to Dismiss is in all things GRANTED, and that the Plaintiffs’ entire cause of action
against Defendant is dismissed with prejudice to refiling of same, and Defendant be awarded attorney fees.”
See TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(b)(1) (requiring the trial court to award attorney’s fees
upon motion by a defendant physician or health care provider if the claimant does not timely file an expert
report in an HCLC). The order does not specify the amount of attorney’s fees awarded.


                                                    5
from their pending claims against Harlingen CISD, thereby rendering the August 21, 2018

judgment final. This appeal followed.

                                      II.    DISCUSSION

       Appellants argue by their first issue that the trial court erred by determining that

their claims against Farley were HCLCs.

A.     Applicable Law and Standard of Review

       Under the TMLA, a plaintiff asserting an HCLC must serve each physician or health

care provider defendant with a written expert report, accompanied by the expert’s

curriculum vitae. TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(a). The report must fairly

summarize “the expert’s opinions as of the date of the report regarding applicable

standards of care, the manner in which the care rendered by the physician or health care

provider failed to meet the standards, and the causal relationship between that failure and

the injury, harm, or damages claimed.” Id. § 74.351(r)(6). If a plaintiff fails to file an expert

report within 120 days after the date each defendant’s original answer is filed, the trial

court must dismiss the HCLC with prejudice and award attorney’s fees upon the

defendant’s motion. Id. § 74.351(b).

       An HCLC is defined by the statute as:

       a cause of action against a health care provider or physician for treatment,
       lack of treatment, or other claimed departure from accepted standards of
       medical care, or health care, or safety or professional or administrative
       services directly related to health care, which proximately results in injury to
       or death of a claimant, whether the claimant’s claim or cause of action
       sounds in tort or contract.

Id. § 74.001(a)(13). Whether a claim is an HCLC is a matter of statutory construction,

which is a purely legal question that we review de novo. Tex. W. Oaks Hosp., LP v.

Williams, 371 S.W.3d 171, 177 (Tex. 2012). “We construe a statute’s words according to



                                               6
their plain and common meaning unless they are statutorily defined otherwise, a different

meaning is apparent from the context, or unless such a construction leads to absurd or

nonsensical results.” Ross v. St. Luke’s Episcopal Hosp., 462 S.W.3d 496, 501 (Tex.

2015); see TEX. GOV’T CODE ANN. § 311.011(a) (“Words and phrases shall be read in

context and construed according to the rules of grammar and common usage.”).

         To determine whether a cause of action falls under the statute’s definition of an

HCLC, we examine the claim’s underlying nature. Yamada v. Friend, 335 S.W.3d 192,

196 (Tex. 2010). Artful pleading does not alter that nature. Id. In making the determination,

we consider the entire court record, including the pleadings, motions and responses, and

any relevant evidence properly admitted. Loaisiga v. Cerda, 379 S.W.3d 248, 258 (Tex.

2012).

B.       Arguments

         As they did in their response to Farley’s motion to dismiss, appellants argue on

appeal that their claims against Farley are not HCLCs because: (1) Farley was not a

“health care provider” and did not provide “medical care” to Gabriel because he was

already deceased at the time she performed the autopsy; and (2) they are not alleging

that Farley’s actions or omissions “proximately result[ed] in injury to or death of a

claimant.” See TEX. CIV. PRAC. & REM. CODE ANN. § 74.001(a)(13); see also id.

§ 74.001(a)(10) (defining “health care”); id. § 74.001(a)(19) (defining “medical care”).

Appellants note that coroners and pathologists are not among the examples of “health

care providers” listed in the TMLA. See id. § 74.001(a)(12)(A) (“‘Health care provider’

means any person, partnership, professional association, corporation, facility, or

institution duly licensed, certified, registered, or chartered by the State of Texas to provide

health care, including: (i) a registered nurse; (ii) a dentist; (iii) a podiatrist; (iv) a


                                              7
pharmacist; (v) a chiropractor; (vi) an optometrist; (vii) a health care institution; or (viii) a

health care collaborative certified under Chapter 848, Insurance Code.”). Relatedly,

appellants argue on appeal that the TMLA’s expert report requirement does not apply

because they are not “claimants” as defined in the statute. See id. § 74.001(a)(2) (defining

“claimant” as “a person, including a decedent’s estate, seeking or who has sought

recovery of damages in a[n HCLC]” and stating that “[a]ll persons claiming to have

sustained damages as the result of the bodily injury or death of a single person are

considered a single claimant” (emphasis added)).

       Finally, appellants noted at the motion to dismiss hearing and in their brief that

Farley filed a response to their discovery request on May 4, 2018, even though the TMLA

generally stays discovery in HCLCs until the claimant files an expert report. See id.

§ 74.351(s). Without reference to authority, appellants argue that by filing discovery

responses, Farley “acknowledged” that the claims against her were not HCLCs and that

she thereby “waived any right to subsequently file a request for dismissal under [the

TMLA].”

       In her responsive brief, Farley argues that appellants’ claims “related to [her]

performance of the autopsy are necessarily claimed departures from accepted standards

of medical care, health care, or professional or administrative services directly related to

health care,” and are thus HCLCs. See id. § 74.001(a)(13). She notes that, in Loaisiga,

the Texas Supreme Court held that a rebuttable presumption arises that a claim is an

HCLC “if it is against a physician or health care provider and is based on facts implicating

the defendant’s conduct during the course of a patient’s care, treatment, or confinement.”

Loaisiga, 379 S.W.3d at 256 (noting that “[t]he broad language of the TMLA evidences

legislative intent for the statute to have expansive application”). Farley notes that she is


                                               8
a physician, and she argues that appellants did not rebut the presumption set forth in

Loaisiga that the claim against her is an HCLC.

C.      Analysis

        As noted, to be an HCLC, a claim must satisfy three elements: (1) the defendant

must be “a health care provider or physician” 4; (2) the cause of action must be “for

treatment, lack of treatment, or other claimed departure from accepted standards of

medical care, or health care, or safety or professional or administrative services directly

related to health care”; and (3) the defendant’s alleged departure from accepted

standards must have proximately caused “injury to or death of a claimant.” TEX. CIV. PRAC.

& REM. CODE ANN. § 74.001(a)(13).

        We begin by addressing the second element because it is dispositive. Farley

argues that appellants’ claims are HCLCs because they alleged a departure from

accepted standards of: (1) medical care, (2) health care, or (3) professional or

administrative services directly related to health care. See id. 5

        1.      Medical Care or Health Care

        “Medical care” is defined as “any act defined as practicing medicine under Section

151.002, Occupations Code, performed or furnished, or which should have been

performed, by one licensed to practice medicine in this state for, to, or on behalf of a




        4 With regard to the first element, appellants argued that Farley is not a “health care provider” with
respect to Gabriel, but they do not dispute that she is a licensed medical doctor—i.e., a “physician.” See
TEX. CIV. PRAC. & REM. CODE ANN. § 74.001(a)(23)(A) (“‘Physician’ means . . . an individual licensed to
practice medicine in this state . . . .”).
        5 There is no suggestion that appellants’ claims against Farley are for “treatment,” “lack of
treatment,” or a departure from accepted standards of safety. See TEX. CIV. PRAC. & REM. CODE ANN.
§ 74.001(a)(13).


                                                      9
patient during the patient’s care, treatment, or confinement.” Id. § 74.001(a)(19). 6 “Health

care” is defined as “any act or treatment performed or furnished, or that should have been

performed or furnished, by any health care provider for, to, or on behalf of a patient during

the patient’s medical care, treatment, or confinement.” Id. § 74.001(a)(10).

       Critically, the statutory definitions of “health care” and “medical care” both

contemplate that the conduct at issue must be done “to” or “on behalf of” a “patient.” See

id. § 74.001(a)(10), (a)(19). The statute does not define “patient”; accordingly, we apply

its common meaning unless that would lead to absurd or nonsensical results. See Ross,

462 S.W.3d at 501. The primary dictionary definition of “patient” is “an individual awaiting

or under medical care and treatment.” MERRIAM-WEBSTER ONLINE DICTIONARY, Patient,

https://www.merriam-webster.com/dictionary/patient (last visited Jan. 4, 2022).

       At least two Texas intermediate appellate courts have held in memorandum

opinions that a deceased person cannot be a “patient” for purposes of the TMLA. See

Salazar v. Dickey, No. 04–08–00022–CV, 2010 WL 307852, at *1 (Tex. App.—San

Antonio Jan. 27, 2010, pet. denied) (mem. op.); Hare v. Graham, No. 2–07–118–CV,

2007 WL 3037708, at *1 (Tex. App.—Fort Worth Oct. 18, 2007, pet. denied) (mem. op.).

The plaintiff in Hare alleged that the defendant doctor performed an unauthorized autopsy

of her deceased husband, and like appellants in this case, she brought a claim for

intentional infliction of emotional distress. 2007 WL 3037708, at *1. The Fort Worth Court

of Appeals held that “a person must be alive in order to be a ‘patient’”; therefore, the claim


       6   The specified section of the Texas Occupations Code defines “practicing medicine” as
       the diagnosis, treatment, or offer to treat a mental or physical disease or disorder or a
       physical deformity or injury by any system or method, or the attempt to effect cures of those
       conditions, by a person who: (A) publicly professes to be a physician or surgeon; or (B)
       directly or indirectly charges money or other compensation for those services.
TEX. OCC. CODE ANN. § 151.002(a)(13).


                                                   10
at issue was not an HCLC. Id. at *3. In support of this holding, the court cited the Consent

to Medical Treatment Act, which defines “patient” as “a person who is admitted to a

hospital or residing in a nursing home.” Id. (citing TEX. HEALTH & SAFETY CODE ANN.

§ 313.002(8)7). It also cited an earlier opinion holding that the performance of an autopsy

was not a form of medical “treatment” and the subject of the autopsy was not a “patient.”

Id. (citing Putthoff v. Ancrum, 934 S.W.2d 164, 171 (Tex. App.—Fort Worth 1996, writ

denied) (analyzing whether government defendants’ actions were discretionary so as to

entitle them to official immunity)). Observing that “the idea that a cadaver can be a ‘patient’

is, on its face, illogical,” the court in Hare held that “a dead body is not a patient” and

cannot “receive ‘medical care, treatment, or confinement’ after death.” Id. (quoting TEX.

CIV. PRAC. & REM. CODE ANN. § 74.001(a)(19)).

        In Salazar, the plaintiff sued his stepsister and her employer, a funeral home,

alleging that “they failed to inform him of the death of his father . . . in an effort to hide

assets, destroy documents, and avoid an autopsy.” 2010 WL 307852, at *1. The plaintiff

also sued the physician who signed his father’s death certificate, alleging that the

physician had a duty to perform an autopsy. Id. Citing Hare, the San Antonio Court of

Appeals held that the claims against the physician were not HCLCs because the plaintiff’s

father “was already dead at the time [the physician] allegedly departed from acceptable

standards and practices” and so “could not be a ‘patient.’” Id. at *4. 8




        7 The Consent to Medical Treatment Act has since been amended to define “patient” as “a person
who: (A) is admitted to a hospital; (B) is residing in a nursing home; (C) is receiving services from a home
and community support services agency; or (D) is an inmate of a county or municipal jail.” TEX. HEALTH &
SAFETY CODE ANN. § 313.002(8).
        8As further discussed infra, the Texas Supreme Court explicitly declined in 2016 to address the
question of whether “persons can no longer be patients after they die” for TMLA purposes. Christus Health
Gulf Coast v. Carswell, 505 S.W.3d 528, 535 (Tex. 2016).


                                                    11
        We agree with the conclusion of these courts. Within the context of the TMLA, the

plain meaning of the term “patient” does not include deceased persons. Accordingly, in

this case, Gabriel was not a “patient” and appellants’ claims against Farley did not allege

a departure from accepted standards of “health care” or “medical care.” See TEX. CIV.

PRAC. & REM. CODE ANN. § 74.001(a)(10), (13), (19). 9

        On appeal, Farley argues “[i]t would be absurd to require that a forensic pathologist

whose conduct otherwise meets the definitions of ‘medical care’ or ‘heath care,’ must

perform an autopsy on a live patient to fulfill the requirements of the statute.” We disagree.

See Ross, 462 S.W.3d at 501. To the contrary, as the Hare court recognized, it would be

absurd and nonsensical to expand the definition of “patient” to include anything, living or

dead, upon which a physician may pass medical judgment. To do so would be to

effectively read the word “patient” out of the statute. See Chevron Corp. v. Redmon, 745

S.W.2d 314, 316 (Tex. 1987) (“We will give effect to all the words of a statute and not

treat any statutory language as surplusage if possible.”). Although the Legislature

intended for the TMLA to have “expansive application,” Loaisiga, 379 S.W.3d at 256, its

application is not limitless. The Legislature could have easily defined “patient” to include

subjects of post-mortem examinations—and it could have specifically included such

examinations within the scope of “health care” of “medical care”—but it did not. See Union

Carbide Corp. v. Synatzske, 438 S.W.3d 39, 52 (Tex. 2014) (“We . . . presum[e] the

Legislature included words that it intended to include and omitted words it intended to

omit.”). This Court will not expand the definition beyond the plain meaning of the words

used in the statute.


       9 Moreover, because Gabriel was not a “patient,” the presumption set forth in Loaisiga never arose

and appellants were under no burden to rebut it. See Loaisiga v. Cerda, 379 S.W.3d 248, 256 (Tex. 2012).


                                                  12
       2.     Professional or Administrative Services Directly Related to Health
              Care

       We next consider whether appellants’ claims against Farley are for “professional

or administrative services directly related to health care.” See TEX. CIV. PRAC. & REM.

CODE ANN. § 74.001(a)(13). “Professional or administrative services” means “those duties

or services that a physician or health care provider is required to provide as a condition

of maintaining the physician’s or health care provider’s license, accreditation status, or

certification to participate in state or federal health care programs.” Id. § 74.001(a)(24).

       In Christus Health Gulf Coast v. Carswell, the Texas Supreme Court considered

whether a claim based on post-mortem conduct concerned “professional or administrative

services directly related to health care.” 505 S.W.3d 528, 536 (Tex. 2016). The plaintiff

alleged, among other things, that hospital staff fraudulently induced her into signing a

permission form allowing an affiliated hospital to perform an autopsy of her deceased

husband. Id. at 531. Specifically, she alleged that she signed the form only because a

nurse misrepresented to her that the Harris County Medical Examiner’s Office (HCMEO)

“did not take the case and would not be performing an autopsy or investigating” her

husband’s death. Id. A jury found in favor of the plaintiff on that issue and awarded actual

and exemplary damages. Id. at 533. On appeal, the hospital argued that the suit should

have been dismissed under the TMLA because the plaintiff’s claims were based on

“professional or administrative services directly related to health care,” but no expert

report was filed. Id. In response, the plaintiff argued that the autopsy was not an

“inseparable part of the rendition of health care” because “neither the hospital nor [the

nurse] had authority to go forward with an autopsy without first contacting the HCMEO

and making disclosures required by law.” Id. at 534. The plaintiff further contended that



                                             13
the autopsy is not “medical care” or “health care” because her husband ceased to be a

“patient” of the hospital at the time of his death. Id.

       In examining the nature of the plaintiff’s claims, the supreme court first observed

that her allegations factually implicated the hospital’s requirements for licensure under

the Texas Code of Criminal Procedure, Texas Health and Safety Code, and Texas

Administrative Code. Id. at 534–35 (citing TEX. CODE CRIM. PROC. ANN. arts. 49.25,

49.32(a), 49.35; TEX. HEALTH & SAFETY CODE ANN. § 241.053(a)(3); 25 TEX. ADMIN. CODE

§§ 133.1(c), 133.121(1)(F)). Therefore, the suit involved “professional or administrative

services” as defined in the statute. Id. (citing TEX. CIV. PRAC. & REM. CODE ANN.

§ 74.001(a)(24)).

       Next, the court considered whether those services were “directly related to health

care.” Id. at 535–36 (citing TEX. CIV. PRAC. & REM. CODE ANN. § 74.001(a)(13)). In doing

so, the court first set forth the TMLA’s definitions of “health care” and “medical care.” Id.

at 535 (citing TEX. CIV. PRAC. & REM. CODE ANN. § 74.001(a)(10), (a)(19)). Then, referring

to the plaintiff’s argument that her claim is not an HCLC because her husband was not a

“patient” at the time of the autopsy, the court observed as follows:

       Even if persons can no longer be patients after they die, a question we need
       not decide today, the inquiry does not end there. As to a claim based on
       professional or administrative services, the statute does not require that the
       person alleging injury was a patient during the relevant period. Neither does
       it require that the alleged injury must have occurred during or
       contemporaneously with health care, nor that the alleged injury was caused
       by health care. Rather, the [TMLA] applies to a claim for injury or death
       proximately caused by a “departure from accepted standards of medical
       care, or health care, or safety or professional or administrative services
       directly related to health care.” [TEX. CIV. PRAC. & REM. CODE ANN.]
       § 74.001(a)(13) (emphasis added). Here, the question is whether the post-
       mortem claims by the [plaintiff] were directly related to health care—that is,
       directly related to an act or treatment that was or should have been
       performed or furnished by the hospital for, to, or on behalf of [her husband]
       during his treatment or confinement.


                                              14
Carswell, 505 S.W.3d at 535 (emphasis in original). The court concluded:

        The [plaintiff’s] post-mortem fraud claim was essentially that immediately
        following [her husband’s] death, the hospital began covering up for the
        deficient health care provided to him. That was done, [she] claimed, by the
        hospital’s failing to notify the [HCMEO] of [her husband’s] death and the
        circumstances surrounding it, but rather . . . immediately obtaining [the
        plaintiff’s] consent for an autopsy at an affiliated hospital by an associated
        pathology practice group. Even though the jury refused to find that [the
        hospital] negligently caused [her husband’s] death, it remains that the
        [plaintiff’s] post-mortem fraud claim was that the hospital’s obtaining [her]
        consent for the autopsy was based on and for the purpose of concealing
        the hospital’s malpractice that caused [her husband’s] death. Given these
        circumstances, the claim was directly related to acts or treatments the
        [plaintiff] alleged were improperly performed or furnished, or that should
        have been performed or furnished, to [her husband] during his treatment
        and confinement. As such, the fraud claim was an HCLC.

Id. at 536 (citation omitted).

        The Carswell court proceeded to distinguish the facts in that case from those

considered in Hare and Salazar. Id. at 536–37. The court noted that, “unlike the Carswells’

post-mortem claim, the plaintiff in Hare was not complaining that the post-mortem actions

of the defendants were taken for the purpose of concealing deficient pre-mortem health

care.” Id. at 536 (citing Hare, 2007 WL 3037708, at *1). And, like Hare but unlike the

claims made in Carswell, “the claims in Salazar were not linked to pre-mortem health or

medical care of the deceased; they were based entirely on post[-]mortem actions of the

defendants that were directed to a dead body.” Id. at 537 (citing Salazar, 2010 WL

307852, at *1). 10


        10The court in Carswell further addressed the plaintiff’s contention that her claim regarding her
husband is not an HCLC because she was not a “patient”:
        The [TMLA] does not limit its reach to persons receiving or having received health or
        medical care—it applies to “claimants.” [TEX. CIV. PRAC. & REM. CODE ANN.]
        § 74.001(a)(13). As to professional or administrative services, it applies when the claimed
        injury is directly related to health care of some patient. See id. § 74.001(a)(10), (13). As
        noted above, the professional or administrative services underlying the [plaintiff’s]
        complaint were directly related to the improper health care [she] alleged [her husband]



                                                    15
        This case is plainly more akin to Hare and Salazar than it is to Carswell. For

purposes of appellants’ suit, Gabriel was never a “patient” of Farley or of any other

physician or health care provider, and there were no other “patients” whose care is related

to appellants’ claims, directly or indirectly. See id. (“As to professional or administrative

services, [the TMLA] applies when the claimed injury is directly related to health care of

some patient.”). Appellants allege that Farley erred in her determination of Gabriel’s

manner of death, but they do not allege that she did so for the purpose of concealing

“deficient pre-mortem health care.” See id. at 536. Instead, appellants’ claims are “based

entirely on post[-]mortem actions . . . that were directed to a dead body.” Id. at 537.

Therefore, even assuming that the claims are for a “departure from accepted standards

of . . . professional or administrative services,” the allegedly defective services were not

“directly related to health care.” See TEX. CIV. PRAC. & REM. CODE ANN. § 74.001(a)(13);

Carswell, 505 S.W.3d at 537.

                                          III.     CONCLUSION

        Appellants’ claims against Farley are not HCLCs because they do not allege a

departure from accepted standards of “medical care, health care, or professional or

administrative services directly related to health care.” See TEX. CIV. PRAC. & REM. CODE

ANN. § 74.001(a)(13). 11 Therefore, the trial court erred in dismissing the suit pursuant to

the expert report requirement of the TMLA. We sustain appellants’ first issue. 12


        received, or health care [she] alleged he should have received but did not.
Christus Health Gulf Coast v. Carswell, 505 S.W.3d 528, 537 (Tex. 2016).
         11 In light of our conclusion, we need not address appellants’ arguments: (1) that their claims are

not HCLCs because they did not allege that Farley proximately caused injury or death to a claimant; (2)
that their claims are not HCLCs because they are not “claimants” under the statute; or (3) that Farley waived
her right to seek dismissal under the TMLA by filing discovery responses. See TEX. R. APP. P. 47.1.
        12   Because we have sustained appellants’ first issue, we need not address their second issue,



                                                    16
        The trial court’s judgment is reversed, and we remand for further proceedings

consistent with this opinion.

                                                                             DORI CONTRERAS
                                                                             Chief Justice

Delivered and filed on the
6th day of January, 2022.




arguing the trial court erred by finding that no compliant expert report was timely filed; or their third issue,
arguing the trial court erred by denying their request for injunctive relief. See id.


                                                      17